DECISION AND JUDGMENT ENTRY
This is an accelerated appeal from a summary judgment granted by the Lucas County Court of Common Pleas to Ponderosa Steak House on a claim of an employer intentional tort brought against Ponderosa Steak House by Chemis Hall after Hall slipped and fell in the kitchen at Ponderosa Steak House while working there as a buffet attendant. Hall alleged that Ponderosa Steak House was liable for an intentional tort because there were no rubber mats on the floor near the sink where she slipped. After carefully reviewing the record and the applicable law, we conclude that the trial court correctly analyzed the undisputed facts and law in this case and we affirm the decision of the trial court and adopt its opinion and judgment entry.
Hall failed to present a specific assignment of error in her brief to this court. However, under a heading "SUMMARY OF ARGUMENT, she made the following statement, which we have construed as her assignment of error:
  "The Trial Court committed reversible error when it decided that Appellant, Chemise Hall, did not present sufficient evidence to demonstrate Appellee had knowledge of a dangerous condition substantially certain to result in injury."
Civ.R. 56(C) governs motions for summary judgment at trial and on appeal. After carefully reviewing the record, considering the arguments presented on appeal and reviewing the applicable law, this court finds that even when the evidence is construed in a light most favorable to appellants, no genuine issue of material fact remains and appellee is entitled to judgment as a matter of law. Accordingly, Hall's assignment of error is not well-taken and is denied.
We affirm the judgment of the Lucas County Court of Common Pleas and adopt its January 17, 2001 Opinion and Judgment Entry as our own. See Appendix A. Hall is ordered to pay the court costs of this appeal.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  ___________________________ Peter M. Handwork, J.
Richard W. Knepper, J. and Mark L. Pietrykowski, P.J. CONCUR.